Mitchell, J.
— The automobile collision out of which this action arose occurred at the intersection of John street and Tenth avenue, in Seattle. The streets cross at right angles, John street running east and west. The plaintiff, driving her car, traveled west on John street, while the defendant’s car, driven by an employee, traveled north on Tenth avenue. Each drove near the curb on the right-hand side of the street traveled. In their pleadings each charged that the accident was due to the negligence of the other. The case was tried without a jury, and the defendant has appealed from findings and judgment in the sum of $550.
*348It was found by the trial court that the driver of appellant’s car was negligent in several respects and that his negligence was the cause of the accident. The findings are supported by a preponderance of the evidence. Respondent’s testimony, in which she was corroborated, was that she was traveling ten to twelve miles an hour, and further, as follows: “Q. Compared to your speed, he was going much faster? A. Yes, sir, he was going very much faster than I was.” The evidence shows that the collision occurred in a thicHy settled portion of the city. John street is twenty-four feet wide between the curbs, with parking strips and sidewalk on each side twenty-one feet wide. On approaching the intersection, the respondent looked south by a building on the southeast corner of the intersection, and seeing no car coming from that direction, she then looked north, and in a moment of time the cars collided, that of the appellant being driven at a high rate of speed.
Appellant’s driver, voluble if not reckless in his testimony, testified that, upon approaching the intersection of the streets, when he was at a point about ten feet south of John street, he noticed respondent’s car approaching from the east on his right. He first said that at that time her car was from eighty to one hundred feet from the intersection, at another time he said it was from forty to fifty feet from the intersection, and at still another time he admitted she was about thirty to thirty-five feet east of the intersection. He testified, and it is not controverted, that he drove near the curb on the right-hand side of Tenth avenue, and that after he saw the approaching car, traveling so as to cross his way, he neither slackened his speed nor changed his course. The fact that he traveled faster, or even if he traveled only as fast as the other car, *349which was running on the north side of John street, and the further fact that the cars collided before changing their courses, deprives him of the slightest opportunity to successfully deny that the two cars were simultaneously approaching the crossing.
Section 46 (Ordinance No. 39,720) of the traffic code of the city of Seattle provides, “Drivers when approaching street intersections shall look out for and give right of way to vehicles on their right, simultaneously approaching a given point, provided, however, that street cars shall have the right of way at all times at such intersections. ’ ’ Had the law been obeyed the collision would not have happened. No conclusion can be reached upon the record in this case other than that the violation of the ordinance by the driver of appellant’s car was the cause of the accident.
Affirmed.
Parker, C. J., Tolman, Bridges, and Fullerton, JJ., concur.